IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


BRIAN GORSLINE, DAWN GORSLINE,            : No. 783 MAL 2015
PAUL BATKOWSKI AND MICHELE                :
BATKOWSKI                                 :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
            v.                            :
                                          :
                                          :
BOARD OF SUPERVISORS OF                   :
FAIRFIELD TOWNSHIP                        :
                                          :
                                          :
            v.                            :
                                          :
                                          :
INFLECTION ENERGY, LLC AND                :
DONALD SHAHEEN AND ELEANOR                :
SHAHEEN, HIS WIFE,                        :
                                          :
                   Intervenors            :
                                          :
                                          :
                                          :
                                          :
PETITION OF: BRIAN GORSLINE,              :
DAWN GORSLINE, PAUL BATKOWSKI             :
AND MICHELE BATKOWSKI                     :


                                     ORDER



PER CURIAM

      AND NOW, this 20th day of June, 2016, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by Petitioners, are:


      (1) Does the Commonwealth Court’s decision below, that an industrial
          shale gas development is similar to and compatible with uses
   expressly permitted in a[n] R-A District, conflict with this Court’s
   decision in Robinson Township?

(2) Did the Commonwealth Court commit an error of law in deciding that
    an industrial shale gas development is similar to and compatible with a
    “public service facility” in an R-A District when the Township made no
    factual finding or legal conclusion to that effect, the record contains no
    substantial evidence to support that determination, and the company’s
    own witness testified that shale gas development was not similar to a
    “public service facility” in an R-A District?

(3) Did the Commonwealth Court improperly decide that MarkWest Liberty
    Midstream, wherein it held that a compressor station is similar to and
    compatible with a “public service facility” in a Light Industrial District,
    also compels the conclusion that an industrial shale gas development
    is similar to and compatible with a “public service facility” in an R-A
    District designed for quiet, residential development and not industrial
    land uses?

(4) Did the Commonwealth Court commit an error of law by relying on
    prior conditional use approvals that the Township issued for uses not
    expressly permitted in the R-A District, in order to support its decision
    that an industrial shale gas development is similar to and compatible
    with uses expressly permitted in the R-A District?




                             [783 MAL 2015] - 2